Citation Nr: 1756076	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for a sleep disorder, to include insomnia and/or sleep walking (claimed as an unspecified sleep disorder).

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.


REMAND

The Veteran served on active duty from May 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a Board hearing before the undersigned at a hearing in March 2016.

In June 2016, the Board remanded this matter for further evidentiary development.

The Veteran was scheduled for VA examinations in connection with his claims in August 2016, but he failed to report.  Subsequently, in an August 2016 letter, the Veteran expressed that he failed to report for his VA examinations as he was without transportation and unable to attend.  The Board finds that the Veteran has shown good cause for failing to report for his August 2016 VA examinations, thus remand is necessary to afford the Veteran VA examinations in connection with his service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician in order to determine whether his claimed left foot, cervical spine and thoracolumbar spine disorders are related to service.  

After review of the claims file and examination of the Veteran, the examiner must identify any and all left foot, cervical spine, and thoracolumbar spine disorders found, to include any arthritic conditions thereof.

For any left foot, cervical spine, and thoracolumbar spine disorders found, the examiner should then opine whether those disorders are at least as likely as not (50 percent or greater probability) related to the Veteran's military service. 

The examiner should specifically address the Veteran's alleged aircraft tow machine accident that resulted in his left foot being run over and a fall injuring his back and neck.  The examiner should also address the Veteran's several noted fights in service, particularly a scuffle that resulted in neck pain and abrasions of the back.  The examiner may not disregard the Veteran's allegations of injuries in service solely because they are not documented in the Veteran's service treatment records, although the lack of documentation may be one of the factors considered when providing the requested opinions.

2. Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorders, to include PTSD and/or MDD, are related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, as well as any diagnosed psychiatric disorder shown in any of the Veteran's private and VA treatment records, to include PTSD and/or any depressive disorders. 

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability commenced during or is otherwise related to military service.  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner should specifically address the Veteran's noted treatment for a passive-aggressive personality disorder during service and whether such is an initial manifestation of any currently-present psychiatric disorder, as well as any lay evidence of record, particularly from the Veteran, with respect to the onset and continuity of symptomatology for his claimed psychiatric disorder.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Schedule the Veteran for a VA examination to determine whether his claimed sleep disorder, to include insomnia and/or sleepwalking, is related to service.    

After review of the claims file and examination of the Veteran, the examiner must identify any and all sleep disorders found, to include any insomnia and/or sleepwalking conditions. 

For any sleep disorders found, the examiner should then opine whether those disorders are at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should specifically address the Veteran's noted treatment in service for sleepwalking, as well as any lay evidence of record, particularly from the Veteran, with respect to the onset and continuity of symptomatology regarding his claimed sleep disorders.
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  The Veteran must be contacted via mail and telephone, and both must be documented in the claims file.

5. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Virginia Department of Veterans Services 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

